10STZ-689 (€1Z) Xe
00S7-689 (E17)
1L006 WO ‘SaTADNY SOT
IS VOUANDIY HLNOS SIS
dT71 UaAMIVH F ANNDOW

Case 2:19-cv-10918-RGK-RAO Document 27 Filed 12/10/20 Pagei1of1 Page ID#:114

 

 

 

1
JS6

2

3

4

5

6

7

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11 ALAN JANOWITZ, Case No: 2:19-CV-10918 RGK (RAOX)

— Assigned to Hon. Judge R. Gary Klausner,
12 Plaintiff, Courtroom 850
3 (Complaint filed on November 21, 2019)
VS.
PROPOSED ORDER RE JOINT

14 || UCLA HEALTH, and DOES 1 - 10 TIPULATION RE REQUEST FOR
Is inclusive, DISMISSAL [26]

/ Defendants.
16 Trial Date: February 2, 2021
17
18 Having considered the Parties’ Revised Stipulation Re Request for Dismissal and
19
50 finding that good cause exists, this Court orders that:
21 1. With good cause, Plaintiff's Complaint, in its entirety, be DISMISSED
22 |! with prejudice.
23
24
25 || DATED: December 10 . 2020 a “ Reergen/

"
6 Judge ~. “ary “ausner
UNITED STATES DISTRICT JUDGE
27
28
-]-

 

 

 

24100090 roeysK Order Re Joint Stipulation Re Request For Dismissal

 
